IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


WOODROW WILSON,
                                AT NASHVILLE

                                                 )
                                                                         FILED
                                                 )   C.C.A. NO. 01C01-9707-CR-00431
                                                                     March 10, 1998
       Appellant,                                )
                                                 )   DAVIDSON COUNTY
                                                                    Cecil W. Crowson
VS.                                              )   (No. 89-W-347 Below)
                                                                   Appellate Court Clerk
                                                 )
STATE OF TENNESSEE,                              )   The Hon. Walter C. Kurtz
                                                 )
       Appellee.                                 )   AFFIRMED PURSUANT TO RULE 20
                                                 )   (Post-Conviction/Habeas Corpus)


                                           ORDER

               This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. The

petitioner is appealing the trial court's denial of his petition for post-conviction relief as time-

barred by the statute of limitations.



               The petitioner pled guilt to two counts of aggravated sexual battery on August

10, 1989. Pursuant to his plea bargain with the state, the trial court sentenced the

petitioner to concurrent twenty year sentences. While no direct appeal was taken, the

petitioner filed a petition for post-conviction relief claiming that his plea was not entered

knowingly, voluntarily, and understandingly and that he received ineffective assistance of

counsel. This Court affirmed the denial of post-conviction relief in Wilson v. State, 899
S.W.2d 648 (Tenn. Crim. App. 1994), and the Supreme Court subsequently denied the

petitioner’s request to appeal on April 10, 1995.



               Thereafter, the petitioner filed pleadings seeking habeas corpus and post-

conviction relief, claiming that his sentence was unconstitutional and illegal because it was

indeterminate, that he was not receiving the benefit of his plea bargain and that he had

received ineffective assistance of counsel in conjunction with his plea bargain, and that he

was entitled to relief based on this Court’s opinion in State v. Roger Dale Hill, No. 01C01-

9508-CC-00267 (Tenn. Crim. App., at Nashville, filed June 20, 1996), reversed, State v.

Hill, ___ S.W.2d ___ (Tenn. 1997). The trial court denied the relief requested, and this

Court affirmed the trial court pursuant to Rule 20. Woodrow Wilson v. State, No. 01C01-

9611-CR-00485 (Tenn. Crim. App., at Nashville, filed Feb. 4, 1998).
               In the case before us, the trial court denied the petition, stating “[t]he present

pleading before the Court is repetitive, well beyond the three (3) year statute of limitations

for post-conviction relief petitions, and does not state a cause of action for habeas corpus

relief.”



               From a review of the record, the pleadings, and this Court’s previous

opinions, it is clear that the trial court properly denied relief without a hearing. Specifically,

the issues presented in this appeal have been previously determined, see T.C.A. § 40-30-

206(h), the petition was filed outside the statute of limitations, see T.C.A. § 40-30-202 and

Carter v. State, 952 S.W.2d 417 (Tenn. 1997), and the trial court was without jurisdiction

to consider any habeas corpus claims because the petitioner is incarcerated in Wayne

County, see T.C.A. § 29-21-105.



               IT IS, THEREFORE, ORDERED that the judgment of the trial court is

affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. The petitioner

being indigent, costs are taxed to the state.



               ENTER, this the ____ day of ___________, 1998.


                                             _____________________________
                                             JOHN H. PEAY, JUDGE

CONCUR:


_____________________________
JERRY L. SMITH, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE




                                               -2-